Citation Nr: 0411009	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  03-13 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for prostate cancer due to 
exposure to herbicides agents.  



REPRESENTATION

Appellant represented by:	New York State Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from March 1968 to March 1970.  

This matter comes before the Board of Veterans Appeals (Board) on 
appeal from a July 2001 decision by the RO which denied service 
connection for prostate cancer.  


REMAND

The veteran contends that his prostate cancer is related to 
exposure to Agent Orange (AO) while stationed in Okinawa, in 
particular, at "Camp Hardy" training facility.  

In July 2001, the RO denied the claim on the basis that he did not 
serve in Vietnam and was not shown to have been exposed to 
herbicide agents during service.  

Recent disclosures by the Department of Defense have revealed that 
some service individuals were exposed to herbicides in some 
locations outside of Viet Nam where Agent Orange was used or 
tested over a number of years.  (See VA Informational Fact Sheet 
posted September 30, 2003.)  It does not appear that the RO has 
had the opportunity to investigate the veteran's claim since the 
issuance of this document.

In light of the discussion above, and to ensure full compliance 
with due process requirements, it is the decision of the Board 
that further development is necessary prior to appellate review.  
Accordingly, the claim is REMANDED to the RO for the following 
actions:  

1.  The RO must review the claims file and ensure that all 
notification and development actions required by the VCAA and 
implementing regulations are fully complied with.  

2.  The RO should undertake appropriate steps to determine if 
herbicide agents were used or tested at any of the locations that 
the veteran was assigned in Okinawa, including "Camp Hardy."  

3.  Thereafter, the RO should readjudicate the merits of the claim 
based on all the evidence of record and all governing legal 
authority, including VCAA and implementing regulations, and any 
additional information obtained as a result of this remand.  If 
the benefits sought on appeal remain denied the veteran and his 
representative should be furnished a Supplemental Statement of the 
Case and given the opportunity to respond thereto.  The RO is 
advised that they are to make a determination based on the law and 
regulations in effect at the time of their decision, to include 
any further changes in the VCAA or other legal precedent.  

Thereafter, the case should be returned to the Board for further 
appellate review, if in order.  The Board intimates no opinion, 
either legal or factual, as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.  The 
veteran has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 

Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).  

